BLD-287                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4253
                                       ___________

                                 STEVEN A. JOHNSON,
                                              Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (M.D. Pa. No. 1-16-cv-02168)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 22, 2017

          Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                             (Opinion filed: August 4, 2017)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Steven Johnson, proceeding pro se, appeals an order of the United States District

Court for the Middle District of Pennsylvania dismissing his petition for a writ of habeas

corpus pursuant 28 U.S.C. § 2241. We will affirm the judgment of the District Court.

       Johnson, a federal prisoner, alleged in his habeas petition that he was transferred

to the Special Management Unit at the United States Penitentiary in Lewisburg,

Pennsylvania, but that his custody level classification does not match the custody level of

this prison. He stated that he was given a medium custody classification, which is

“below USP custody and well below that of a SMU.” Petition at 8. He also alleged that

he was transferred in retaliation for filing a motion in federal court against his former

institution. As relief, he sought a “correct custody classification” and a transfer to a

prison that matches his custody level. Petition at 9.

       The District Court ruled that Johnson’s claim is not cognizable under § 2241 and

dismissed his petition. This appeal followed.1

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is de

novo. Cardona v. Bledsoe, 681 F.3d 533, 535 (3d Cir. 2012).

       Johnson was transferred to another institution after the District Court issued its

decision. To the extent he seeks relief related to his confinement in the SMU at the

United States Penitentiary in Lewisburg, his appeal is moot. To the extent Johnson seeks


1
 The District Court denied Johnson’s subsequent motion for reconsideration. That order
is not before us.
                                              2
relief related to his current custody classification, we agree with the District Court that

his claim is not cognizable under § 2241. Johnson’s claim does not concern the

execution of his sentence, as directed in his sentencing judgment, nor does he contend

that success on his claim would necessarily result in a change to the duration of his

sentence. See Cardona, 681 F.3d at 537 (affirming dismissal of § 2241 petition claiming

improper referral to SMU).

       Johnson argues in support of his appeal that his claim regarding his placement in

the SMU is cognizable under Jones v. Zenk, 495 F. Supp. 2d 1289 (N.D. Ga. 2007),

where the district court ruled that a challenge to a Federal Bureau of Prisons regulation

limiting the placement of inmates in home confinement could be brought under

§ 2241. Jones noted our decision in Woodall v. Federal Bureau of Prisons, 432 F.3d 235

(3d Cir. 2005), which allowed a similar challenge. Cardona, however, explained that the

claim in Woodall concerned the execution of the prisoner’s sentence and was cognizable

under § 2241 because the challenged conduct conflicted with statements in the prisoner’s

sentencing judgment. Cardona, 681 F.3d at 536-37. That is not the case here.

       Because this appeal does not raise a substantial question, we will summarily

affirm the judgment of the District Court.




                                              3